Title: From George Washington to Francis II (Holy Roman Emperor), 15 May 1796
From: Washington, George
To: Francis II (Holy Roman Emperor)


        
          To the Emperor of Germany.
          Philadelphia 15th May 1796
        
        It will readily occur to your Majesty, that occasions may sometimes exist, on which official considerations would constrain the Chief of a Nation to be silent and passive, in relation even to objects which affect his sensibility, and claim his interposition, as a man. Finding myself precisely in this situation at present, I take the liberty of writing this private letter to Your Majesty; being persuaded that my motives, will also be my apology for it.
        In common with the People of this Country, I retain a strong and cordial sense of the Services rendered to them by the Marquis De la Fayette; and my friendship for him has been constant and sincere. It is natural therefore, that I should sympathize with him and his family in their misfortunes, and endeavor to mitigate the calamities wch they experience; among which his present confinement is not the least distressing.
        I forbear to enlarge on this delicate subject—Permit me only to submit to your Majesty’s consideration, whether his long Imprisonment—and the confiscation of his Estate—and the Indigence & dispersion of his family—and the painful anxieties incident to all these circumstances, do not form an assemblage of sufferings, which recommend him to the mediation of Humanity? Allow me Sir! on this occasion to be its organ; and to entreat that he may be permitted to come to this country, on such conditions and under such restrictions, as your Majesty may think it expedient to prescribe.
        As it is a maxim with me not to ask, what under similar circumstances I would not grant, Your Majesty will do me the justice to

believe, that this request appears to me to corrispond with those great principles of Magnanimity & wisdom, which form the basis of sound policy and durable glory. May the Almighty and merciful Sovereign of the Universe keep Your Majesty under his Protection and guidance.
        
          Go: Washington
        
      